 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AUDREY MAYS,                                        Case No. 1:19-cv-00344-AWI-SAB

12                  Plaintiff,                           ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
14   INTERNAL REVENUE SERVICE, et al.,                   APPLICATION

15                  Defendants.                          (ECF No. 2)

16                                                       TWENTY DAY DEADLINE

17

18          Plaintiff Audrey Mays (“Plaintiff”), appearing pro se in this action, filed the complaint in

19 this action on May 15, 2019. (ECF No. 1.) Plaintiff did not pay the filing fee in this action and
20 instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

21 However, Plaintiff’s application was not adequately completed. Plaintiff indicated that she

22 receives social security disability income but did not include the amount that she receives.

23          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

24 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

25 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

26 full.
27          Based upon the foregoing, it is HEREBY ORDERED that:

28          1.     Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;


                                                     1
 1          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 2                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 3          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 4                  $400.00 filing fee for this action, or (2) complete and file the enclosed

 5                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 6                  Form) – AO 239; and

 7          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

 8                  to pay the filing fee and failure to comply with a court order.

 9
     IT IS SO ORDERED.
10

11 Dated:        March 19, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
